          Case 4:17-cv-40029-TSH Document 52 Filed 03/07/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                             )
JUAN R. RIVERA,                              )
                      Plaintiff              )
                                             )
v.                                           )      C.A. No. 17-CV-40029-TSH
                                             )
CITY OF WORCESTER, TERRENCE                  )
CAHILL, CARL SUPERNOR,                       )
STEVE ROCHE, OFFICERS DOE 1-3,               )
                Defendants                   )
                                             )

                                    PROTECTIVE ORDER

       The Court hereby orders that documents produced in the discovery phase of the above-
captioned matter are subject to this Protective Order the terms of which are set forth below.

     1.    Documents designated as “CONFIDENTIAL” containing confidential information,
           information that is sensitive, not generally available to the public and is subject to
           privacy rights will include documents containing Criminal Offender Record
           Information (“CORI”); Worcester Police Department personnel files; investigation
           reports generated by the Bureau of Professional Standards, formerly known as the
           Internal Affairs Division; any and all documents pertaining to medical and/or
           psychological treatment of any City of Worcester employee; any and all records
           related to personal or financial history of any City of Worcester employee; any and all
           records related to employment and/or disciplinary action for any City of Worcester
           employee; any answers to interrogatories conveying personnel, Bureau of
           Professional Standards investigation information and/or disciplinary action related to
           any City of Worcester employee, and portions of deposition testimony concerning the
           contents of these documents and such confidential information. The parties may by
           agreement designate that additional documents and deposition testimony be subject to
           the terms of this Protective Order.
     Case 4:17-cv-40029-TSH Document 52 Filed 03/07/19 Page 2 of 3




2.    Plaintiff shall not disclose any documents or confidential information subject to this
      Protective Order and the documents and confidential information contained therein
      shall not be used for any purpose other than in connection with the preparation for
      trial and litigation of this case. Furthermore, all documents subject to this Protective
      Order that are filed with the Court shall not be filed electronically, and a motion
      and/or request to impound or seal said documents shall accompany such a filing,
      which shall contain a post-impoundment provision that material subject therein be
      destroyed by the clerk’s office following expiration of the period of impoundment,
      which at the earliest, would be sixty (60) days after conclusion of this litigation.

3.    Documents and information designated as confidential may be disclosed to counsel
      for the parties in this action who are actively engaged in the conduct of this litigation;
      persons who are working for counsel to the extent reasonably necessary to render
      professional services in the litigation; persons with prior knowledge of the documents
      or of the confidential information contained therein; to parties or representatives of
      the parties who are assisting in the conduct of the litigation; and to court officials
      involved in this litigation, including court reporters, stenographers, and special
      masters. Such documents may also be disclosed:

      a.     to any person designated by the Court in the interest of justice, upon such
             terms as the Court may deem proper; and
      b.     to outside consultants or experts retained for the purpose of assisting counsel
             in the litigation; to employees of parties involved solely in one or more
             aspects of organizing, filing, coding, converting, storing, or retrieving data or
             designing programs for handling data connected with these actions, including
             the performance of such duties in relation to a computerized litigation support
             system; and to employees of third-party contractors performing one or more
             of these functions; provided, however, that in all such cases the individual to
             whom disclosure is to be made has signed and provided to opposing counsel a
             form containing:

                 1)      a recital that the signatory has read and understands this Protective
                         Order;
                 2)      a recital that the signatory understands that unauthorized
                         disclosures of the documents or information designated as
                         confidential may constitute contempt of Court; and
                 3)      a statement that the signatory consents to the exercise of personal
                         jurisdiction by this Court.
       Case 4:17-cv-40029-TSH Document 52 Filed 03/07/19 Page 3 of 3




  4.    A deponent may during a deposition be shown and examined about documents or
        information designated as confidential. Deponents shall not retain or copy portions of
        the transcript of their depositions that contain confidential information not provided
        by them or the entities they represent unless they sign the form prescribed in
        paragraph 3(b). A deponent who is not a party or a representative of a party shall be
        informed of this Protective Order before being examined about, or asked to produce,
        potentially confidential documents. If a deponent, who has knowledge of the contents
        of documents or other confidential information subject to this Protective Order, gives
        testimony revealing such information, the portions of the deposition transcript
        containing this testimony shall be subject to this Protective Order.

  5.    If another Court or an administrative agency subpoenas or orders production of
        documents that are the subject of this Protective Order, such party shall promptly
        notify the City of Worcester of the pendency of such subpoena or order.

  6.    Documents subject to this Protective Order remain confidential as designated
        throughout the pendency of this matter, and settlement does not terminate the status
        of these documents as subject to the Protective Order. In the event that a document
        subject to this Protective Order is sought to be used at trial, the applicable rules of
        evidence apply. If Plaintiff seeks to use documents subject to this Protective Order in
        motion practice, a motion and/or request to impound or seal said documents shall
        accompany such a filing, which shall contain a post-impoundment provision that
        material subject therein be destroyed by the clerk’s office following expiration of the
        period of impoundment, which at the earliest, would be sixty (60) days after
        conclusion of this litigation.

  7.    Within sixty (60) days after the final conclusion of this litigation, including any
        appeals, the parties will return to the City of Worcester, or destroy, at the City’s
        option, all documents, including but not limited to copies of documents and/or copies
        of documents stored electronically, which were produced during this litigation and
        designated as confidential pursuant to this Order.


SO ORDERED:



          3/7/19
DATED: ________________________                   /s/ Timothy S. Hillman
                                                 ____________________________________
                                                 The Honorable Timothy S. Hillman
                                                 United States District Court
